DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

5.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or computations. They are highlighted below (underlined, italicized):

1. A method comprising, by one or more computing systems: 
receiving, at a binary convolutional neural network, an input tensor corresponding to a media object, wherein the binary convolutional neural network comprises at least one binary convolution layer comprising one or more weights, and wherein the media object is associated with a particular task; 
binarizing, by the at least one binary convolution layer, the input tensor; 
binarizing, by the at least one binary convolution layer, the one or more weights; and 
generating, by the binary convolutional neural network, an output corresponding to the particular task based on the binarized input tensor and the binarized one or more weights.

6.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “by one or more computing systems” and “binary convolutional network” are recited at a high-level of generality (i.e., generic machine) such that they amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Further the claim recites “receiving, at a binary convolutional neural network, an input tensor corresponding to a media object...” and “generating, by the binary convolutional neural network, an output corresponding to the particular task…” However, these steps are recited as a general means of receiving and outputting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data receiving and output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore, receiving and outputting data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

7.	Claims 13 and 20 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 13 only recites additional “one or more processors” and “memory.” Processor and memory is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Claim 20 is the crm claim of claim 1. Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Dependent claims 2-12 and 14-19 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

	
8.	Claims 2 and 14 recite the abstract idea of “wherein the input tensor comprises a plurality of values, and wherein binarizing the input tensor comprises: extracting, for each of the plurality of values, a sign associated with the value; and packing, for each of the plurality of values, the extracted sign into a bit array,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

9.	Claims 3 and 15 recite the abstract idea of “generating the input tensor, wherein the generation comprises: decoding the media object into an interleaved tensor comprising one or more values; and normalizing the one or more values to one or more floating-point values,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception. 

10.	Claims 4 and 16 recite the abstract idea of “wherein binarizing the input tensor comprises: reading, by one or more warps, the one or more floating-point values; and performing, by the one or more warps, sign comparison and shift extraction on the one or more floating-point values,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

11.	Claims 5 and 17 recite the abstract idea of “wherein the input tensor is three-dimensional,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

12.	Claims 6 and 18 recite the abstract idea of “wherein the input tensor is associated with a particular data layout, wherein the particular data layout corresponds to one or more dimensionalities of the input tensor, wherein each of the one or more dimensionalities comprises one of height, width, or channel,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

13.	Claims 7 and 19 recite the abstract idea of “wherein generating the output corresponding to the particular task based on the binarized input tensor and the binarized one or more weights comprises: performing one or more binary convolutions between the binarized input tensor and the binarized one or more weights,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Claim 8 recites the abstract idea of “wherein each of the one or more binary convolutions is based on one or more of an XNOR operation or a POPCOUNT operation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.
	
15.	Claim 9 recites the abstract idea of “performing a patch extraction transformation on the input tensor, wherein the patch extraction transformation comprises: reading the input tensor in one or more particular windows; and representing the input tensor as a two-dimensional matrix,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

16.	Claims 10-12 recite the abstract idea of “wherein the binary convolutional neural network further comprises at least one batch normalization layer and at least one bias layer; fusing the at least one batch normalization layer with the at least one bias layer; and applying one or more fused-multiply-and-add operations to the output,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nealis et al (hereafter Nealis)(US Pub. 2018/0307950).

19.	As to claim 1, Nealis discloses a method comprising (abstract), by one or more computing systems: 
receiving, at a binary convolutional neural network (fig. 17, binary weighted neural network), an input tensor corresponding to a media object ([0228], media operations), wherein the binary convolutional neural network comprises at least one binary convolution layer comprising one or more weights ([0140], tensor convolutions, convolutional neural network), and wherein the media object is associated with a particular task ([0070] and [0155], processed task, specific task to be performed); 
binarizing, by the at least one binary convolution layer, the input tensor; binarizing, by the at least one binary convolution layer, the one or more weights ([0195]-[0197] binarization being performed); and 
generating, by the binary convolutional neural network, an output corresponding to the particular task based on the binarized input tensor and the binarized one or more weights ([0136]-[0137] and [0156]-[0159] generating output in output layer).

20.	As to claims 2 and 14, Nealis discloses wherein the input tensor comprises a plurality of values, and wherein binarizing the input tensor comprises: extracting, for each of the plurality of values, a sign associated with the value ([0200] and [0205]); and packing, for each of the plurality of values, the extracted sign into a bitarray ([0185]).

21.	As to claims 3 and 15, Nealis discloses generating the input tensor, wherein the generation comprises: decoding the media object into an interleaved tensor comprising one or more values; and normalizing the one or more values to one or more floating-point values ([0301]-[0302).

22.	As to claims 4 and 16, Nealis discloses reading, by one or more warps, the one or more floating-point values ([0073]-[0074], warps being executed); and performing, by the one or more warps, sign comparison and shift extraction on the one or more floating-point values ([0075] and [0145] floating-point operations).

23.	As to claims 5 and 17, Nealis discloses the input tensor is three-dimensional ([0228] three dimensional operations).

24.	As to claims 6 and 18, Nealis discloses wherein the input tensor is associated with a particular data layout, wherein the particular data layout corresponds to one or more dimensionalities of the input tensor, wherein each of the one or more dimensionalities comprises one of height, width, or channel ([0247] and [0254] channel).

25.	As to claims 7 and 19, Nealis discloses wherein generating the output corresponding to the particular task based on the binarized input tensor and the binarized one or more weights comprises: performing one or more binary convolutions between the binarized input tensor and the binarized one or more weights ([0140] tensor convolutions).

26.	As to claim 8, Nealis discloses wherein each of the one or more binary convolutions is based on one or more of an XNOR operation or a POPCOUNT operation (fig. 21 XNOR and Population count operation).

27.	As to claim 9, Nealis discloses performing a patch extraction transformation on the input tensor, wherein the patch extraction transformation comprises: reading the input tensor in one or more particular windows; and representing the input tensor as a two-dimensional matrix ([0130], geometric patch).

28.	As to claims 10-12, Nealis discloses wherein the binary convolutional neural network further comprises at least one batch normalization layer and at least one bias layer, fusing the at least one batch normalization layer with the at least one bias layer; and applying one or more fused-multiply-and-add operations to the output ([0122]-[0126], fig. 18, fused multiply accumulate).
 
29.	As to claims 13 and 20, the claims are rejected for similar reasons as claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2018/0300600 related to an apparatus to facilitate optimization of a convolutional neural network (CNN). The apparatus includes optimization logic to receive a CNN model having a list of instructions and including pruning logic to optimize the list of instructions by eliminating branches in the list of instructions that comprise a weight value of 0.

US Pub. 2018/0308206 related to an apparatus to facilitate compute optimization. The apparatus includes a memory device including a first integrated circuit (IC) including a plurality of memory channels and a second IC including a plurality of processing units, each coupled to a memory channel in the plurality of memory channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182